Citation Nr: 0913355	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-11 548	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

Entitlement to an initial rating higher than 10 percent for 
lumbar spine dysfunction before December 6, 2008, and an 
initial rating higher than 40 percent from December 6, 2008. 



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1982 to September 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2003 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In August 2008, the Veteran cancelled his request for a Board 
hearing.

In October 2008, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

While on appeal in a rating decision in January 2009, the RO 
granted service connection for depression and anxiety and 
assigned an initial disability rating of 50 percent, 
effective August 15, 2005.  The Veteran has not appealed the 
rating or the effective date of the claim.

The record raises the claim of service connection for 
degenerative disc disease of the lumbar spine, which is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1. Before December 6, 2008, lumbar spine dysfunction was 
manifested by forward flexion greater than 60 degrees and a 
combined range of motion greater than 120 degrees without 
abnormal gait or abnormal spine contour. 

2. From December 6, 2008, unfavorable ankylosis of the entire 
lumbar spine is not shown. 


CONCLUSION OF LAW

Before December 6, 2008, the criteria for an initial higher 
than 10 percent for lumbar spine dysfunction have not been 
met; and from r December 6, 2008, the criteria for an initial 
rating higher than 40 percent for lumbar spine dysfunction 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.40. 4.45, 4.59, 4.71a, Diagnostic 
Code 5237 (2008). 

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008). 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The claim was developed and adjudicated while the Veteran was 
still on active duty under the Benefits Delivery Program 
involving VA and the Department of Defense. 

Generally, where, as here, service connection has been 
granted and the initial ratings have been assigned, the claim 
of service connection has been more than substantiated, the 
claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled.  Once the claim of 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the 
claim for initial higher ratings.  Dingess, 19 Vet. App. 473; 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008). 

In this case, it is not clear that the Veteran was provided 
substantial pre-adjudication VCAA notice, but the record does 
show that the Veteran was provided post-adjudication VCAA 
notice by letters, dated in July 2005 and in July 2008.  The 
notice included the type of evidence needed to substantiate 
the claim for increase, namely, evidence indicating an 
increase in severity and the effect that the worsening had on 
employment and daily life and general notice of the criteria 
of the Diagnostic Code under which the Veteran is rated.  

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any non-Federal records on 
his behalf.  The notice included the provisions for the 
effective date of the claim and for the degree of disability 
assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life and general notice of the criteria of the 
Diagnostic Code under which the claimant is rated). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim for increase was readjudicated as evidenced by the 
supplemental statement of the case, dated in January 2009.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Whether the Veteran was provided pre- or post- adjudication 
VCAA notice, no further development is needed to comply with 
the notice requirements of the VCAA. 


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records 
and records identified by the Veteran and has afforded the 
Veteran VA examinations. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

During service, the Veteran injured his back in a lifting 
accident. 

On pre-separation VA examination in February 2003, the 
Veteran complained of lower back pain extending from the 
shoulders blades to the legs, which was made worse by 
running, bending, and standing for more than 20 minutes.  He 
also complained of pins-and-needles sensations.  He denied 
any bowel or bladder dysfunction.  The examiner reported that 
the Veteran's posture and gait were normal.  There was no 
evidence of abnormal scoliosis, lordosis, kyphosis, or 
tenderness of the spine or paraspinal musculature.  Flexion 
was to 64 degrees, extension was to 15 degrees, right and 
left lateral flexion was to 16 degrees.  The Veteran 
complained of discomfort on every movement.  He was able to 
heel toe walk without difficulty.  X-rays of the lumbar spine 
revealed no abnormalities.  The examiner stated that there 
was no objective support for any specific pathology of the 
Veteran's complaints.  

In a statement in October 2003, the Veteran stated that his 
back condition would at times prevent him from getting out of 
bed.  

On VA examination in January 2006, the Veteran complained of 
back pain, radiating to the legs, and of weekly flare-ups of 
pain, causing severe discomfort and lasting 3 to 4 hours, 
which was relieved by bed rest and medication.  The Veteran 
denied numbness or bowel or bladder dysfunction.  

On physical examination, the lumbar spine had a normal 
lordosis.  There was mild to moderate muscle spasticity in 
the paravertebral region.  Forward flexion was to 70 degrees, 
extension was to 10 degrees, right and left bending were to 
20 degrees, and right and left rotation were to 30 degrees 
with pain on all motions.  The examiner reported that 
repetitive flexion and extension was met with increased pain, 
fatigue, weakness, lack of endurance, and pain.  However, 
there was no decreased range of motion.  There was no 
ankylosis.  Strength in the lower extremities was 5/5 and 
reflexes were 1+.  

In April 2008, a MRI revealed degenerative changes at L4-5 
and L5-S1. 

On VA examination in December 2008, the Veteran complained of 
progressive chronic low back pain, radiating to the legs, 
numbness, and stiffness.  He complained of erectile 
dysfunction and occasional bowel or bladder incontinence.  He 
complained of weekly flare-ups of severe pain, which was 
aggravated by bending, prolonged sitting or walking more than 
10 to 15 minutes.  The Veteran indicated that he could walk 
no more than 2 blocks, and that he had last worked 1 to 2 
years previously.  

The examiner reported that the Veteran's gait was slow and 
antalgic and posture was slightly flexed forward.  There was 
exquisite tenderness to palpitation of the right paraspinal 
muscles with notable spasm.  Reflexes were 2+ in the lower 
extremities. 

Sensation was absent to light touch, vibratory sense, 
pinprick and proprioception in both feet and ankles.  Forward 
flexion was to 15 degrees with pain throughout, extension was 
to 10 with pain throughout, left and right lateral flexion 
was to 10 degrees with pain throughout, and left and right 
lateral rotation was to 15 degrees with pain throughout.  

With repetitive testing, there was no additional limitation 
due to painful motion, fatigue, weakness or incoordination.  
There was no ankylosis of the thorocolumbar spine.  The 
examiner reported that the Veteran exaggerated responses with 
respect to pain and weakness.  

By a rating decision in January 2009, the RO increased the 
Veteran's disability rating to 40 percent, effective December 
6, 2008, the date the VA examination was performed.  

Service connection has been established for the following 
conditions; diabetes mellitus with erectile dysfunction, 
right and left upper extremities peripheral neuropathy as 
secondary to the service-connected diabetes mellitus type 2, 
right and left lower extremities peripheral neuropathy as 
secondary to the service-connected diabetes mellitus type 2.  
The Veteran is also in receipt of special monthly 
compensation for loss of use of a creative organ.  

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  38 C.F.R. § 4.71a; Diagnostic Code 5003.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.



Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

An Initial Rating Higher than 10 percent prior to December 6, 
2008.

The Veteran's service-connected lumbar spine dysfunction is 
rated under the General Rating Formula (General Formula) for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  

Under the General Formula, with or without symptoms such as 
pain, stiffness or aching in the area of the spine affected 
by residuals of injury or disease, the following ratings will 
apply:  The criteria for a 20 percent rating are forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or with muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

Under the General Formula, objective neurological 
abnormalities are rated separately. 

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.

On VA pre-separation examination in February 2003, forward 
flexion was to 64 degrees and on VA examination in January 
2006 forward flexion was to 70 degrees. As 64 and 70 degrees 
of forward flexion is each greater than 60 degrees, and as 
the there was no additional functional limitation due to pain 
on use or during flare-ups, applying 38 C.F.R. §§ 4.40, 4.45, 
4.59, the criteria for a 20 percent based on limitation of 
forward flexion have not been met.  

On VA pre-separation examination in February 2003, the 
findings for the combined range of motion of the lumbar spine 
did not include findings for right or left rotation.  For 
this reason, the examination was inadequate to determine 
whether the combined range of motion was 120 degrees or less.  
On VA examination in January 2006, forward flexion was to 70 
degrees, extension was to 10 degrees, right and left bending 
were to 20 degrees, and right and left rotation were to 30 
degrees (70+10+20+20+30+30  = 180 degrees).  As the combined 
range of motion was greater than 120 degrees, and as the 
there was no additional functional limitation due to pain on 
use or during flare-ups, applying 38 C.F.R. §§ 4.40, 4.45, 
4.59, the criteria for a 20 percent based on a combined range 
of motion have not been met.  

Although there was a finding of muscle spasticity on VA 
examination in January 2006, the muscle spasm did not result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis for a 20 
percent rating. 

To the extent that the Veteran's low back disability has 
neurological manifestations, the Veteran already has a 
separate 10 percent rating for peripheral neuropathy of the 
right and left lower extremities due to diabetes mellitus 
under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  To 
separately rate sciatica under the same Diagnostic Code 8520, 
which also applies to sciatica, would violate the rule 
against pyramiding, that is, rating the same manifestation of 
a disability under various diagnoses, which is not 
permissible.  38 C.F.R. § 4.14. 

For the above reasons, the preponderance of the evidence is 
against an initial rating higher than 10 percent for the 
service-connected low back disability before December 6, 
2008, and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

An Initial Rating Higher than 40 percent after December 6, 
2008

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the criterion for the next higher rating, 50 
percent, under Diagnostic Code 5237, based on limitation of 
motion with or without pain, is unfavorable ankylosis of the 
entire thoracolumbar spine.  Under the General Formula, 
objective neurological abnormalities are rated separately.

On VA examination in December 2008, the examiner found no 
evidence of ankylosis.  Therefore, the criterion for the next 
higher rating based on limitation of motion has not been 
shown.

On VA examination in December 2008, the Veteran complained of 
erectile dysfunction and occasional bowel or bladder 
incontinence.  Sensation was absent to light touch, vibratory 
sense, pinprick and proprioception in both feet and ankles.  
As previously discussed, the Veteran is already in receipt of 
separate compensable ratings for peripheral neuropathy of the 
right and left lower extremities associated with diabetes, he 
is also in receipt of a disability rating for diabetes 
mellitus with erectile dysfunction under Diagnostic Code 
7913, and special monthly compensation for loss of use of a 
creative organ has been granted.  To separately rate sciatica 
under the same Diagnostic Code 8520, which also applies to 
sciatica, would violate the rule against pyramiding, that is, 
rating the same manifestation of a disability under various 
diagnoses, which is not permissible.  38 C.F.R. § 4.14. 

For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).



Extraschedular Rating 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate. This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

Here the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provided for higher 
ratings for additional or more severe symptoms, which have 
not been shown.  For this reason, the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular ratings are adequate, and no referral for an 
extraschedular rating is required under 38 C.F.R. 
§ 3.321(b)(1).

ORDER

An initial rating higher than 10 percent for lumbar spine 
dysfunction before December 6, 2008, and an initial rating 
higher than 40 percent from December 6, 2008, is denied.

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


